Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTIONThis is a response to the application filed on 5/15/2022.Claims1-20 are allowed. 

Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art does not teach or suggest a system/method/computer readable program having combinations of elements as in the claims including, among other limitations, the following features in independent claim 1 and similar subject matter recited in independent claims 6 and 16: 
obtain respective labels from a group of one or more annotators for individual ones of the first plurality of image tuples, wherein a label for a given image tuple indicates which compressed version of the given image tuple is perceived to be more similar to the reference image of the given image tuple; 
without utilizing an annotator, automatically generate labels for individual ones of a second plurality of image tuples using quality degradation scores produced by a second set of perceptual quality algorithms; 
store a labeled image data set comprising at least some image tuples of the first and second pluralities of image tuples and their respective labels; 
generate, using a third set of perceptual quality algorithms, a plurality of pairs of training records for at least a first machine learning model, wherein an individual pair of training records comprises: 
a first record which includes (a) a plurality of quality degradation scores for a first compressed image of the labeled image data set, wherein individual ones of the quality degradation scores are obtained using respective perceptual quality algorithms of the third set, and (b) the particular label which was stored in the labeled image data set for the image tuple of which the first compressed version is a member; and 
a second record which includes (a) a plurality of quality degradation scores for a second compressed image of the labeled image data set, wherein individual ones of the quality degradation scores are obtained using the respective perceptual quality algorithms of the third set, and (b) the particular label; 
train the first machine learning model using the plurality of pairs of training records to predict, for a post-training input record comprising a plurality of quality degradation scores for a particular compressed version of an image, an output quality degradation score for the particular compressed version;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL DINH/          Primary Examiner, Art Unit 2851